Citation Nr: 1524959	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-09 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to April 5, 2014.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1980 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In October 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

This case was previously before the Board in November 2013 and November 2014, at which times the Board remanded the claim for additional development.  The case is now returned for appellate review.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation, effective July 31, 2008 to January 1, 2012. 

2.  It was not factually ascertainable that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation, effective January 1, 2012 to April 5, 2014. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU are met, effective July 31, 2008 to January 1, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014).

2.  The criteria for entitlement to a TDIU are not met, effective January 1, 2012 to April 5, 2014.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  August 2008 and March 2009 letters satisfied the duty to notify provisions, notified the Veteran of the criteria to substantiate a claim for a TDIU, and listed the regulations pertinent to the establishment of an effective date and disability rating.   The letters were sent prior to the initial adjudication of the claim in March 2009.  

In addition, the duty to assist has been satisfied in this case.  The claims file contained the Veteran's service treatment records, private medical records, Army Hospital records, VA treatment records, and VA examination reports.  The Veteran also has submitted lay statements and copies of his tax records for the period from 2008 through 2013.  There is no indication of any outstanding, available evidence relevant to the Veteran's claim.  Tax records for the year 2007 were not provided; but the Veteran has stated that he was not employed full-time as of July 31, 2008 (not prior to this date).

Also of record and considered in connection with the appeal is the transcript of the October 2012 Board hearing.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the October 2012 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  Also, information was solicited regarding the nature of the Veteran's employability status.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) , and the hearing was legally sufficient. 

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.

II.  Analysis

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  In general, applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(a) (2014).  An effective date for such an increased rating or TDIU claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Stated in other terms, the earliest date possible for a TDIU rating is one year prior to receipt of the claim.

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a) (2014). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. In such cases, consideration is given to the veteran's background, including his employment and educational history. 38 C.F.R. §4.16(b) (2014).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance, but rather, must refer the case for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  For a veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran filed his claim for TDIU on July 31, 2008.  A TDIU was granted effective April 5, 2014.  The Veteran contends, however, that he became unemployable prior to April 5, 2014.  He asserts that his last gainful employment ended in July 2008 and that he only has been self-employed and/ or worked part-time as a brick layer. 

Presently, the Veteran's current service-connected disabilities are: (1) cervical spine disability, rated 10 percent from November 1, 2002, and 20 percent from July 31, 2008; (2) lumbar spine disability rated 10 percent from November 1, 2002, and 20 percent from March 5, 2010; (3) right shoulder disability rated 10 percent from November 1, 2002, 100 percent from December 17, 2007 (38 C.F.R. § 4.30), 10 percent from February 1, 2008, and 20 percent from February 10, 2011; (4) left shoulder disability rated 10 percent from November 1, 2002, and 20 percent from February 10, 2011; (5) hypertension rated 10 percent from November 1, 2002; (6) left knee disability rated 0 percent from November 1, 2002, and 10 percent from July 31, 2008; (7) right knee disability rated 0 percent from November 1, 2002, and 10 percent from July 31, 2008; (8) right foot disability rated 0 percent from November 1, 2002, and 10 percent from July 31, 2008; (9) tinnitus rated 10 percent from July 31, 2008; (10) neurogenic bladder rated 10 percent from March 5, 2010; (11) sensory deficit left leg rated 10 percent from March 5, 2010; (12) hallux valgus left foot rated 0 percent from November 1, 2002; and (13) erectile dysfunction rated 0 percent from March 5, 2010.  

The Veteran met the schedular criteria for a TDIU, effective July 31, 2008, as his combined disability rating was 70 percent and the orthopedic disabilities affecting a single body system (i.e., the 10 percent ratings each for cervical and lumbar spines, right shoulder, bilateral knees, and right foot) combined as one single disability rating of 50 percent, effective July 31, 2008.  See generally 38 C.F.R. §§ 4.16(a), 4.25 and 4.26 (the latter provides for calculating the bilateral factor).  Therefore, the Veteran met the schedular criteria for a TDIU as of the date he filed his formal claim on July 31, 2008.  As noted, the RO assigned an effective date of April 5, 2014 for the assignment of a TDIU.  Thus, the issue is whether the Veteran is entitled to a TDIU prior to April 5, 2014.

The RO assigned the Veteran's TDIU based on the date noted on a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, submitted by the Veteran's last employer as the last day of employment.  The Veteran argues, however, that while he was employed prior to April 5, 2014, the employment was part-time and he was not able to sustain himself on his salary.  In other words, he asserts that his employment prior to April 5, 2014 was marginal.

Review of the evidence of record does not show a clear picture as to when exactly the Veteran stopped being gainfully employed, in part, because the Veteran has submitted inconsistent statements.  On his formal TDIU claim, he indicated that he was self-employed as a brick layer from 2002 to July 2008, which was the date his disabilities of the neck and back affected his full-time employment.  On his May 2009 notice of disagreement, he also stated that he worked as a self-employed brick layer from 2002 to July 2008, and that his service-connected disabilities over time did not allow him to perform his duties, which involved a lot of bending, kneeling, lifting, and stretching.  A March 2010 form signed by a doctor notes that it was his medical opinion that the Veteran's lumbar spine disability and sciatica of the left leg rendered the Veteran unable to find gainful employment.  The rationale was that the Veteran had persistent, severe low back pain that required daily narcotic pain medication (which caused sedation) and weakness of the left leg, which caused him to stumble when walking.

The Veteran submitted a sworn statement in February 2011 that he had gone out business because of his health and the fact that he could not be present on the job, or enough to continue steady work.  He submitted another statement in May 2011 that he closed his business on July 1, 2008; that his job was a brick layer carrying heavy loads of bricks and assembling them into buildings; that he worked in the field for 40 hours and spent 10 hours on paperwork; and that he earned $3,781.00 in 2007, did one temporary job in March 2009 to help pay bills earning $6,350.00, and had no income in 2010 and 2011.

Treatment records from Reynolds Army Community Hospital show that in May 2009 the Veteran reported that he had to stop working due to worsening back pain.  A December 2009 treatment record also notes severe low back pain and that the Veteran could not work.  However, an April 2010 treatment record notes that the Veteran had some shoulder pain after lifting at work.  A June 2010 treatment record also notes that the Veteran was still working as a bricklayer, and was going out of town for a job.  This is in contradiction to the Veteran's assertions above that he had stopped working in July 2008, and had no earned income in 2010.

A February 2011 VA examination report also notes that the Veteran's usual occupation was brick contractor since 2002 and that the Veteran was currently employed in the same job.  This also is inconsistent with the Veteran's statement above that he had no earned income in 2011.  The examiner noted that the Veteran's pain in the bilateral shoulders, knees, neck, low back and feet would prohibit  physical work, but sedentary work should not be affected.  

The Veteran testified at the October 2012 Board hearing that he worked for a company doing brick laying for four months in approximately 2009 and was paid $32 per hour.  He also stated that he was still working at the construction company that he started and worked about three months out of the year.

A February 2014 VA examination report notes that the Veteran was currently employed part-time as of February 2013 working for a construction company.  He worked as a supervisor and indicated that he did not perform any physical work with the exception of getting up on scaffolding occasionally to help "set a corner."  The examiner noted that it was anticipated that the Veteran's restrictions from his spine would have a significant impact on his ability to obtain and maintain substantially gainful employment but that an opinion regarding employability had not been requested.

The Veteran submitted another formal TDIU claim in April 2014 and noted that he last worked full-time in July 2009, and was self-employed as a brick layer from 2009 to 2013 and had a highest gross earnings per month of $2,500.00 and worked 10 to 15 hours per week.  He also indicated that he worked for a construction company as a brick layer from 2013 to 2014 working 20 hours per week, and had highest gross earnings per month of $2,500.00.  In addition he noted that his total earned income for the last 12 months was $34,429.00.

As noted above, the Veteran's former employer submitted a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, in April 2014 indicating that the Veteran worked at their company from February 13, 2013 to April 4, 2014 working 20 hours per week, and earned $34,429.00 during the last 12 months preceding the last date of employment.

Finally, the Veteran submitted copies of his tax returns for the years 2008 to 2013, and copies of his W2s from 2008 through 2011.  The 2008 through 2010 federal tax returns note an adjusted gross income ranging from $39,000.00 to $45,000, but this appears to be based on wages earned from both the Veteran and his spouse.  The 2011 joint tax return notes gross wages of $19,000 with a negative business income.  The 2012 joint tax return notes gross wages of $14,831; and the 2013 joint tax return notes gross wages of $48,162.  

As for the Veteran's earned income, a 2008 W2 notes gross income from the Veteran of $6,000.00.  A 2009 W2 notes gross income from the Veteran of $836.00.  A 2010 W2 notes $0 income from the Veteran.  A 2011 W2 notes the Veteran's gross income was $4,605.00.  W2s are not available for the years 2012 and 2013.  However, as noted above, the Veteran's former employer has stated that the Veteran earned approximately $34,000.00 per year during his period of employment there from February 2013 to April 2014.

As discussed, the Veteran has asserted that he had no gainful employment since 2008 in his field as a brick layer.  To the extent that the Veteran was self-employed as a brick layer, this type of employment can be considered marginal, as it is akin to a family business, or sheltered environment in that he would never fire himself.  However, the Veteran was not just self-employed; he also has testified that he worked for a construction company, and submitted statements in 2011 that he was employed as a brick layer contractor.  The evidence submitted from the Veteran's employer on the Request for Employment Information in Connection with Claim for Disability Benefits, also notes that the Veteran worked for another company from 2013 to 2014.  Thus, for the applicable time frame, the Veteran's employment cannot be considered marginal by virtue of him only working for himself.

Some of the W2s submitted from the Veteran show that the Veteran's earned annual income did not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person under age 65.  For instance, the 2008 W2 notes gross income from the Veteran of $6,000.00 (which is below the 2008 poverty threshold for one person under 65 years: $11,201.00); the 2009 W2 notes gross income from the Veteran of $836.00 (which is below the 2009 poverty threshold of one person under 65 years: $11,161.00); the 2010 W2 notes $0 income from the Veteran; and the 2011 W2 notes the Veteran's gross income from the Veteran of $4,605.00 (which is below the 2011 poverty threshold of one person under 65 years: $11,702.00).  By virtue of the Veteran's earned income being below the poverty threshold for one person, his employment for the years 2008 to 2011 can be considered marginal.  While the February 2011 VA examiner determined that the Veteran could do sedentary work, a March 2010 private doctor noted that the Veteran would be prevented from finding gainful employment due to his persistent, severe low back pain that required daily narcotic pain medication (which caused sedation) and weakness of the left leg, which caused him to stumble when walking.  Thus, based on the Veteran's earned income being below the poverty line and medical evidence of record, from July 31, 2008 to January 1, 2012, the Veteran arguably was not able to obtain or maintain gainful employment.

However, for the years 2012 to April 2014, it was not factually ascertainable that the Veteran's employment was marginal.  There is no income information for the year 2012; from February 13, 2013 through April 4, 2014, the Veteran's earned income was approximately $34,000.00, which is above the poverty threshold for those periods, as noted above.  The Veteran is not entitled to TDIU benefits for periods when he is gainfully employed.  He has not submitted consistent statements as to his periods of employment or income earned for those periods.  He initially asserted on his formal TDIU claim that he was affected from working full-time due to his service-connected disabilities in July 2008.  However, he later indicated on a TDIU claim in April 2014 that he last worked full-time in July 2009.  He noted on a May 2011 statement that he closed his business on July 1, 2008 and submitted a sworn statement to that effect in February 2011.  However, at the October 2012 Board hearing, he indicated that he was still working at the company that he had started.  He noted on a May 2011 form that he had no income in 2010 and 2011.  April 2010 and June 2010 Reynolds Army Community Hospital records show the Veteran reported that he was still working; although his 2010 W2 does confirm no income earned from the Veteran.  For the year 2011, however, the Veteran's W2 shows earned income of $4,605.00 from the Veteran; so he presumably did have earned income in 2011 (though still not above the poverty threshold).  The Veteran also noted on the February 2011 VA examination report that his usual occupation was brick contractor since 2002 and that he was currently employed in the same job.  

Thus, to the extent that he has argued that he was not gainfully employed in 2012, the credibility of his statements is undermined by the inconsistencies that he has reported in the record.    

In assessing all of the information of record, the evidence shows that the Veteran was arguably, temporarily unemployable due to his service-connected disabilities from July 31, 2008 to approximately January 1, 2012.  However, it was not factually ascertainable that the Veteran was unemployable as of January 1, 2012 to April 5, 2014, based on the evidence of record.  It also was not factually ascertainable that the Veteran was not gainfully employed prior to July 31, 2008, as he has stated that he was working full-time prior to this.  While he indicated on a May 2011 statement that he only earned $3,781.00 in 2007, he noted on his formal TDIU claim that he was not affected from working full-time until July 2008.  There also is no W2 information for 2007.  

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities precluded him from securing and following a substantially gainful occupation from July 31, 2008 to December 31, 2011; but not from January 1, 2012 to April 5, 2014 (or within one year prior to the Veteran's claim).  Thus, resolving all doubt in the Veteran's favor, the Veteran's claim is partially granted.  To the extent that a TDIU is denied for the period from January 1, 2012 to April 5, 2014, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU, effective July 31, 2008 to January 1, 2012, is granted, subject to the rules governing the payment of monetary benefits.

Entitlement to a TDIU, effective January 1, 2012 to April 5, 2014, is denied.  





____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


